DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment to the independent and dependent claims filed on March 7, 2022 is being considered.
Applicant's arguments filed on March 7, 2022 have been fully considered but they are not persuasive. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

Applicant argues on page 8 of remark, “there is no strict requirement for verbatrim antecedent support for the claim language in the specification. Applicant also points to MPEP 608.01 (g) and states (the written description "should provide clear 
In response to Applicant’s argument, the MPEP 608.01 (g), states, “(g)
(1) The specification may disclose or be amended to disclose the names of the parties to a joint research agreement as defined in § 1.9(e).
(2) An amendment under paragraph (g)(1) of this section must be accompanied by the processing fee set forth § 1.17(i)  if not filed within one of the following time periods:
(i) Within three months of the filing date of a national application;
(ii) Within three months of the date of entry of the national stage as set forth in § 1.491  in an international application;
(iii) Before the mailing of a first Office action on the merits; or
(iv) Before the mailing of a first Office action after the filing of a request for continued examination under § 1.114.
(3) If an amendment under paragraph (g)(1) of this section is filed after the date the issue fee is paid, the patent as issued may not necessarily include the names of the parties to the joint research agreement. If the patent as issued does not include the names of the parties to the joint research agreement, the patent must be corrected to include the names of the parties to the joint research agreement by a certificate of correction under 35 U.S.C. 255  and § 1.323  for the amendment to be effective.”

The MPEP 608.01 (g) does not recites Applicant’s recitation as shown in the arguments, but recites above MPEP citations in sections 1, 2, and 3 above.
The MPEP 608.01 which states, “The specification is a written description of the invention and of the manner and process of making and using the same. The specification must be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention pertains to make and use the same. See 35 U.S.C. 112  and 37 CFR 1.71. If a newly filed application obviously fails to disclose an invention with the clarity required by 35 U.S.C. 112, revision of the application should be required. See MPEP § 702.01”

Please also see below, MPEP 2161 states the specification shall contain a written description of the invention, and of the manner and process of making and using full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains. Examiner copied MPEP 601.01 and MPEP 2161 for your consideration.
2161    Three Separate Requirements for Specification Under 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, First Paragraph [R-07.2015]
I.    THE SPECIFICATION MUST INCLUDE A WRITTEN DESCRIPTION OF THE INVENTION, ENABLEMENT, AND BEST MODE OF CARRYING OUT THE CLAIMED INVENTION
  35 U.S.C. 112(a) (applicable to applications filed on or after September 16, 2012) provides:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The first paragraph of pre-AIA  35 U.S.C. 112  (applicable to applications filed before September 16, 2012) provides:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. [emphasis added].
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For the above, reasons arguments are moot.
Examiner finds nowhere the term "first client", "second client", "first network domain", and "second network domain" and also disclosure did not specified which one is first client or second client and beside claim limitation. Nowhere in the disclosure states, "first network domain" and "second network domain."
Applicant argues that combination fails to disclose or suggest the claimed steps of "obtaining, for the file and at an addressable node, of a plurality of addressable nodes within [a] second network and separate from the file share, a file handle with exclusive write access to the file" and "holding, at the addressable node and separate from the file share, the file handle obtained."

Similar to instant disclosure para [0112] which states, file locking is provided in the distributed file locking system architecture using multiple on-premise addressable nodes. The nodes may be associated with an address (e.g., an IP address) within the local network domain and the address associated with the node. The criteria may include the respective number of file handles currently held by the individual nodes, and the like. 
In Para [0048], Cheng discloses an addressable node as a node identifier is used to indicate a node that occupies the disk lock. A special identity identifier (identity identifier, ID) may be allocated to each node, and the ID is written into the occupancy field of the disk lock, to indicate that the node corresponding to the ID occupies the disk lock. The ID (node identifier or may be an Internet Protocol (Internet Protocol, IP) address of a server, a Media Access Control (Media Access Control, MAC) address of the server, or a universally unique identifier (Universally Unique Identifier, UUID) of the server, which is similar to obtaining addressable node of plurality of nodes. 
Similar to the Instant disclosure para [0112] states, the load balancing criteria may include the respective number of file handles currently held by the individual nodes, and the like


Cheng discloses in paragraphs [0046-0048], a file handle which is same as temporary reference number and/or instant file handle. The occupancy field is used to record an identifier of a node that is currently occupying the disk lock. The node that occupies the disk lock has permission to access a resource corresponding to the disk lock. The node may be any entity, may be a server that shares a resource with another node. Similar to preventing second client from writing to the file, Cheng discloses each disk lock includes a waiting field. The waiting field is used to record an identifier of a node that is currently waiting to occupy the disk lock. When a system has a plurality of nodes that preempt a lock of a same resource at the same time, a lock holder succeeds in preempting the lock immediately after releasing the lock, resulting in that another node cannot obtain the lock in a long time, and that a maximum read and write delay is especially long, and affecting an upper-layer application. Cheng discloses an addressable node as a node identifier or may be an Internet Protocol (Internet Protocol, IP) address of a server, a Media Access Control (Media Access Control, MAC) address 
Baron discloses receiving a request from a host for a shared lock on a resource. The computing device obtains an exclusive lock on the resource using a locking data structure that is stored on the storage domain. The computing device subsequently obtains a shared lock on the resource for the host by writing a flag to the locking data structure, wherein the flag indicates that the host has the shared lock on the resource. The computing device then releases the exclusive lock on the resource. See also, Figure 4 and Para [0048 – 0049]: obtaining a shared lock to a resource for a host. Processing logic receives a request from a host for a shared lock on a resource. The host may be a host machine or a particular process (e.g., a virtual machine) running on a host machine. Determines whether any other hosts have an exclusive lock on the resource. The locking data structure may be stored on the same storage domain as the resource, and may include a region associated with the resource. If the region in the locking data structure associated with the resource includes an exclusive lock flag (e.g., if the Paxos algorithm detects the presence of an exclusive lock), then processing logic may determine that another host already has an exclusive lock on the resource).

With respect to applicant’s argument for claim 2, Applicant showed paragraphs [0004 and 0066], but paragraph [0048] is also shown in the office action.
In Para [0048], Cheng discloses an addressable node as a node identifier is used to indicate a node that occupies the disk lock. A special identity identifier (identity identifier, ID) may be allocated to each node, and the ID is written into the occupancy an Internet Protocol (Internet Protocol, IP) address of a server, a Media Access Control (Media Access Control, MAC) address of the server, or a universally unique identifier (Universally Unique Identifier, UUID) of the server, which is similar to obtaining addressable node of plurality of nodes. 
In Baron, Figure 4 and Para [0048 – 0049] shows obtaining a shared lock to a resource for a host. Processing logic receives a request from a host for a shared lock on a resource. The host may be a host machine or a particular process (e.g., a virtual machine) running on a host machine. Determines whether any other hosts have an exclusive lock on the resource. The locking data structure may be stored on the same storage domain as the resource, and may include a region associated with the resource, which is same as to process the request for write access to the file.
In response to Applicant's arguments for dependent claims 3 – 7 and 12 – 16, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Furthermore, Appellant did not argued as to how Cheng or Baron do not teach claimed features. For this reasons, arguments are moot.
For the above reasons, examiner concluded that combinations of Cheng and Baron discloses claimed limitations. Hence, arguments are moot.


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1 – 7, 10 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3 470 984 A1 issued to Jusheng Cheng (“Cheng”) and in view of USPGPUB 2014/0068127 A1 issued to Ayal Baron et al. (“Baron”).

With respect to claim 1, Cheng discloses a method comprising: 
receiving, from a first client within a first network having a first network domain (abstract, sending, by a first node, an obtaining request to a data storage system, where the obtaining request is used to request to obtain a disk lock; See Figure 4, items 402 and 404);
preventing the second client from writing to the file (Para [0047]: when a system has a plurality of nodes that preempt a lock of a same resource at the same time, a lock holder succeeds in preempting the lock immediately after releasing the lock, resulting in that another node cannot obtain the lock in a long time, and that a maximum read and write delay is especially long, and affecting an upper-layer application and Para [0067]: If the two values are different, it indicates that another node changes the value of the occupancy field of the disk lock before the first node sends the obtaining request, and the data storage system does not allow the first node to write the identifier of the first node into the occupancy field of the disk lock) at least by:
obtaining, for the file at an addressable node of a plurality of addressable nodes within the second network and separate from the file share, a file handle with exclusive write access to the file (Para [0006], a node that occupies the disk lock has permission 
holding, at the addressable node and separate from the file share, the file handle obtained (Para [0046]: the occupancy field is used to record an identifier of a node that is currently occupying the disk lock. The node that occupies the disk lock has permission to access a resource  corresponding to the disk lock. If configuration data of a resource needs to be changed, a node first needs to obtain a disk lock corresponding to the resource. The node may be any entity, for example, may be a server and that shares a resource with another node); 
indicating that the file is in a locked state at least by storing, at the file share, file locking information that indicates the addressable node that holds the file handle for the file (Para [0004], each time lock information is to be refreshed, the disk is continuously read, and new lock information is written into the disk and Para [0046]: the occupancy field is used to record an identifier of a node that is currently occupying the disk lock. The node that occupies the disk lock has permission to access a resource  corresponding to the disk lock. If configuration data of a resource needs to be changed, a node first needs to obtain a disk lock corresponding to the resource. The node may be any entity, for example, may be a server and that shares a resource with another node). 
Cheng does not explicitly teach a request for write access to a file stored at a file share within a second network having a second network domain, wherein the file is locally accessible to a second client within the second network.
obtaining a shared lock to a resource for a host. Processing logic receives a request from a host for a shared lock on a resource. The host may be a host machine or a particular process (e.g., a virtual machine) running on a host machine. Determines whether any other hosts have an exclusive lock on the resource. The locking data structure may be stored on the same storage domain as the resource, and may include a region associated with the resource. If the region in the locking data structure associated with the resource includes an exclusive lock flag (e.g., if the Paxos algorithm detects the presence of an exclusive lock), then processing logic may determine that another host already has an exclusive lock on the resource).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Cheng’s managing disk lock system with the teachings of Baron’s a locking mechanism that manages shared locks using reserved spaces on shared storage that represent 
In a modified system, the locking can be enabled to be performed without the use of any centralized locking mechanism. The different hosts with different capabilities and configurations are enabled to all share usage of resources using the locking data structures. The locks can be managed by maintaining locking data structures in the storage domains.

As to claim 2, the addressable node is selected (Cheng: Para 0048], a node identifier is used to indicate a node that occupies the disk lock. For example, a special identity identifier (identity identifier, ID) may be allocated to each node, and the ID is written into the occupancy field of the disk lock, to indicate that the node corresponding to the ID occupies the disk lock. The ID may be an Internet Protocol (Internet Protocol, IP) address of a server, a Media Access Control , MAC address of the server or a universal unique identifier of a server)
based on one or more load balancing criteria and from among the plurality of addressable nodes, to process the request for write access to the file (Cheng: Para [0004], the disk lock is stored in the disk. Each time lock information is to be refreshed, the disk is continuously read and new lock information is written into the disk and Para [0066], the obtaining request carries an identifier of the first node. The obtaining request is used to write the identifier of the first node into the occupancy field of the disk lock, to indicate that the disk lock is occupied by the first node.  
may be associated with an address (e.g., an IP address) within the local network domain and the address associated with the node. The criteria may include the respective number of file handles currently held by the individual nodes, and the like).

As to claim 3, storing the file locking information at the file share comprises storing the file locking information in a file share directory containing the file (Baron: Para [0011],  A lock manager may generate one or more locking data structures that identify resources that are locked and hosts holding the locks. These locking data structures may be stored in storage domains, which may be the same storage domains that store some or all of the resources).
As to claim 4, receiving, from another addressable node of the plurality of addressable nodes, a request to update the file locking information stored at the file share; and based on receiving the request, updating the file locking information stored at the file share (Cheng: Para [0004], the disk took is stored in the disk. Each lime lock information is to be refreshed (updated), the disk is continuously read, and new lock information is written into the disk. Frequently refreshing the disk lock occupies a large quantity of disk input output (input Output, IO) resources).
As to claim 5, storing, at the file share and for each addressable node of the plurality of addressable nodes, corresponding file locking information that is respectively associated with the addressable node, wherein the corresponding file locking information indicates one or more file handles held by the addressable node (Cheng: 
 
As to claim 6, releasing the file handle held by the addressable node; and updating the file locking information to indicate that the file is not in the locked state (Cheng: Para [0007], with reference to the first aspect, in a first possible implementation of the first aspect, the receiving, by the first node, a release request includes: receiving, by the first hade, the release request from a second node, where the second node: is a node that is to request to obtain the disk lock).
As to claim 7, receiving, from another addressable node of the plurality of addressable nodes, a request to release the file handle held by the addressable node; and based on receiving the request, releasing the file handle (Cheng: Para [0007] – 0008], with reference to the first aspect, in a first possible implementation of the first aspect, the receiving, by the first node, a release request includes: receiving, by the first node, the release request from a second node, where the second node is a node that is to request to obtain the disk lock and if the first node and the second nods are interconnected, when the second node needs to access the resource, the second node may directly send the release request to the first node, to request the first node to release the disk lock of the resource).

With respect to claim 10, Cheng discloses a system comprising: 
a file share within a first network having a first network domain (abstract, sending, by a first node, an obtaining request to a data storage system, where the obtaining request is used to request to obtain a disk lock; See Figure 4, items 402 and 404);
a plurality of addressable nodes within the first network domain (Cheng: Para 0048], a node identifier is used to indicate a node that occupies the disk lock. For example, a special identity identifier (identity identifier, ID) may be allocated to each node, and the ID is written into the occupancy field of the disk lock, to indicate that the node corresponding to the ID occupies the disk lock), wherein each addressable node of the plurality of addressable nodes is configured to hold at least one file handle respectively corresponding to at least one file of the one or more files memory storing instructions that, when executed by one or more processors of the system (see abstract and Para [0003]), cause the system to: 
receive, from the second client, a request for write access to a file of the one or more files stored at the file share (abstract, sending, by a first node, an obtaining request to a data storage system, where the obtaining request is used to request to obtain a disk lock; See Figure 4, items 402 and 404); 
prevent the first client from writing to the file (Para [0067]: if the two values are different, it indicates that another node changes the value of the occupancy field of the disk lock before the first node sends the obtaining request, and the data storage system 
cause an addressable node of the plurality of addressable nodes to obtain, for the file, a file handle with exclusive write access to the file (Para [0006], a node that occupies the disk lock has permission to access the resource and Para [0048], a node identifier is used to indicate a node that occupies the disk lock. For example, a special identity identifier (identity identifier, ID) may be allocated to each node, and the ID is written into the occupancy field of the disk lock, to indicate that the node corresponding to the ID occupies the disk lock); and
causing the addressable node to hold, at the addressable node, the file handle obtained (Para [0046]: the occupancy field is used to record an identifier of a node that is currently occupying the disk lock. The node that occupies the disk lock has permission to access a resource  corresponding to the disk lock. If configuration data of a resource needs to be changed, a node first needs to obtain a disk lock corresponding to the resource. The node may be any entity, for example, may be a server and that shares a resource with another node);
indicate the file is in a locked state by storing, at the file share, file locking information that indicates the addressable node that holds the file handle for the file, wherein the first client is prevented from writing to the file while the file is in the locked state (Para [0004], each time lock information is to be refreshed, the disk is continuously read, and new lock information is written into the disk, and Para [0046]: the occupancy field is used to record an identifier of a node that is currently occupying the disk lock. The node that occupies the disk lock has permission to access a resource  
Cheng does not explicitly teach wherein the file share stores one or more files, and wherein in the file share is accessible to a first client within the first network domain and to a second client within a second network domain.
Baron discloses the file share stores one or more files and wherein in the file share is accessible to a first client within the first network domain and to a second client within a second network domain (Baron, abstract: discloses receiving a request from a host for a shared lock on a resource. The computing device obtains an exclusive lock on the resource using a locking data structure that is stored on the storage domain. The computing device subsequently obtains a shared lock on the resource for the host by writing a flag to the locking data structure, wherein the flag indicates that the host has the shared lock on the resource. The computing device then releases the exclusive lock on the resource. See also, Figure 4 and Para [0048 – 0049]: obtaining a shared lock to a resource for a host. Processing logic receives a request from a host for a shared lock on a resource. The host may be a host machine or a particular process (e.g., a virtual machine) running on a host machine. Determines whether any other hosts have an exclusive lock on the resource. The locking data structure may be stored on the same storage domain as the resource, and may include a region associated with the resource. If the region in the locking data structure associated with the resource includes an exclusive lock flag (e.g., if the Paxos algorithm detects the presence of an 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Cheng’s managing disk lock system with the teachings of Baron’s a locking mechanism that manages shared locks using reserved spaces on shared storage that represent locking states for resources, in order to facilitate and provide file locking for network file shares.
In a modified system, the locking can be enabled to be performed without the use of any centralized locking mechanism. The different hosts with different capabilities and configurations are enabled to all share usage of resources using the locking data structures. The locks can be managed by maintaining locking data structures in the storage domains.

As to claim 11, select, based on one or more load balancing criteria and from among the plurality of addressable nodes, one of the plurality of addressable nodes to process the request for write access to the file ((Cheng: Para 0048], a node identifier is used to indicate a node that occupies the disk lock. For example, a special identity identifier (identity identifier, ID) may be allocated to each node, and the ID is written into the occupancy field of the disk lock, to indicate that the node corresponding to the ID occupies the disk lock. The ID may be an Internet Protocol (Internet Protocol, IP) address of a server, a Media Access Control , MAC address of the server or a universal unique identifier of a server)
obtaining request is used to write the identifier of the first node into the occupancy field of the disk lock, to indicate that the disk lock is occupied by the first node.  
Instant disclosure para [0112] states, file locking is provided in the distributed file locking system architecture using multiple on-premise addressable nodes. The nodes may be associated with an address (e.g., an IP address) within the local network domain and the address associated with the node. The criteria may include the respective number of file handles currently held by the individual nodes, and the like).

As to claim 12, the file share stores the file locking information in a file share directory containing the file  (Baron: Para [0011],  A lock manager may generate one or more locking data structures that identify resources that are locked and hosts holding the locks. These locking data structures may be stored in storage domains, which may be the same storage domains that store some or all of the resources).
As to claim 13, the file share stores the file locking information in a lock file (Baron: abstract: receives a request from a host for a shared lock on a resource and obtains an exclusive lock on the resource using a locking data structure that is stored on the storage domain).


As to claim 15, the addressable node that holds the file handle to release the file handle; and cause the file locking information to be updated to indicate that the file is no longer in a locked state (Cheng: Para [0007], with reference to the first aspect, in a first possible implementation of the first aspect, the receiving, by the first node, a release request includes: receiving, by the first hade, the release request from a second node, where the second node: is a node that is to request to obtain the disk lock).

As to claim 16, another addressable node of the plurality of addressable nodes to provide, to the addressable node that holds the file handle, a request to release the file handle (Cheng: Para [0007] – 0008], with reference to the first aspect, in a first possible implementation of the first aspect, the receiving, by the first node, a release request includes: receiving, by the first node, the release request from a second node, where .

Allowable Subject Matter
Claims 8 – 9 and 17 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or fairly disclose, “receiving, from the first client, a request to save, to the file share, edits to the file; releasing the file handle held by the addressable node; saving, at the file share, the edits to the file; and maintaining the locked state of the file at least by: obtaining, by a second addressable node of the plurality of addressable nodes, a new file handle for the file; and holding, at the second addressable node, the new file handle obtained” as in claims 8 and 17.

Claims 19 – 20 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or fairly suggest, “determining, by the second addressable node and based on the first file locking information of the first lock file, that the first addressable node holds the file handle for the file; sending, to the first addressable node from the second addressable node, a request to release the file updating the first lock file to indicate that the first addressable node no longer holds the file handle; based on the one or more edits to the file being saved to the file share obtaining, for the file and by the second addressable node, a new file handle for the file; and holding, at the second addressable node, the new file handle obtained; and maintaining the locked state of the file by storing, in a second lock file associated with the second addressable node and stored at the file share in the file share directory, second file locking information that indicates the second addressable node that holds the new file handle for the file.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gowdappa (USPGPUB 20170286445): distributed file systems for storing file system objects and locking data for the file system objects, and more specifically relates to migrating locking data within the distributed file system.
Oshri (USPGPUB 2005/0289143): Used for managing file locks in a distributed storage system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

March 26, 2022
/SHAHID A ALAM/Primary Examiner, Art Unit 2162